Citation Nr: 1701815	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  13-16 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than August 4, 2011, for the award of a 70 percent disability rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than August 4, 2011, for the award of a 10 percent disability rating for left heel Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2007 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2016, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  An unappealed November 2008 rating decision granted service connection for PTSD and left heel Achilles tendonitis and assigned noncompensable ratings effective September 8, 2008.

2.  VA received the Veteran's claim for increased ratings for PTSD and left heel Achilles tendonitis on August 4, 2011.

3.  In a June 2012 rating decision, the RO granted a disability rating of 70 percent for PTSD and a disability rating of 10 percent for left heel Achilles tendonitis, both effective August 4, 2011, the date of the Veteran's increased rating claim.

4.  There was no formal or informal claim for increased ratings for PTSD or left heel Achilles tendonitis prior to the August 4, 2011, claim.

5.  An increase in the Veteran's PTSD symptomatology became factually ascertainable on June 14, 2011, but not earlier.

6.  An increase in the symptomatology of the Veteran's left heel Achilles tendonitis did not become factually ascertainable during the one year period prior to his August 4, 2011, increased rating claim.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an effective date of June 14, 2011, but no earlier, for the assignment of a 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an effective date earlier than August 4, 2011, for the assignment of a 10 percent rating for left heel Achilles tendonitis have not been met.  38 U.S.C.A. § 1155, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Code 5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulation have been met in this case.

Regarding the duty to notify, the instant claim involves disagreement with the effective dates assigned for awards of increased ratings for the Veteran's service-connected PTSD and left heel Achilles tendonitis.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective dates) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the duty to assist, the Veteran's service treatment records and post-service treatment records have been obtained, and he has testified at a Board hearing.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  Further assistance is unlikely to assist the Veteran in substantiating his claim of entitlement to effective dates earlier than those found appropriate herein for the ratings currently assigned for his service-connected PTSD and left heel Achilles tendonitis.

II.  Earlier Effective Dates

By way of history, the Veteran filed an original claim for service connection for disabilities that included PTSD and a left heel condition in August 2008, prior to his discharge from service.  In a November 2008 rating decision, the RO granted service connection for PTSD and left heel Achilles tendonitis ("left heel disability") and assigned noncompensable ratings effective September 8, 2008, the day after the Veteran's discharge.  After being provided with notice of the November 2008 rating decision and his appellate rights, the Veteran did not initiate an appeal of the decision or submit any new and material evidence with respect to the effective date within the applicable one-year appeal period.  See 38 C.F.R. § 3.156(b).  As such, the November 2008 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.200, 20.202, 20.1103; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Following the 2008 decision, the Veteran filed a claim for increased ratings for his PTSD and left heel disability that was received by VA on August 4, 2011.  In a June 2012 rating decision, the RO granted a 70 percent disability rating for the Veteran's PTSD and a 10 percent disability rating for his left heel disability, both effective August 4, 2011-the date of receipt of the Veteran's increased rating claim.  This appeal of the effective dates assigned for those ratings followed.

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110 (a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(2). 

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim of entitlement to increased compensation.  If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110 (b)(2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied.  Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).  There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

The Veteran does not contend, and the record does not show, that he filed a formal or informal increased rating claim after the November 2008 rating decision but prior to his August 4, 2011, claim.  Thus, as the November 2008 rating decision is final, the earliest effective date assignable in this case would be one year prior to the Veteran's August 4, 2011, claim.  The question, then, is whether an increase in either of the disabilities at issue was factually ascertainable during that period.

The Veteran's PTSD is rated under Diagnostic Code 9411, which provides a 70 percent rating for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  His left heel disability is rated under Diagnostic Code 5271, which provides a 10 percent disability rating for moderate limited motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Upon review of the record and resolving reasonable doubt in the Veteran's favor, the Board finds that an increase in his PTSD symptomatology, to 70 percent disabling, was factually ascertainable as of June 14, 2011.  Specifically, a VA treatment note from that date documents his request for a mental health evaluation and his report of symptoms that included insomnia, paranoia, and occasional suicidal ideation.  Although the Veteran noted that he believed he had needed counseling since separation from service, he also stated that he "really need[ed] to do something about it now," suggesting a recent worsening in his symptoms.  

On the other hand, VA treatment records dated prior to June 14, 2011, do not show a factually ascertainable increase in the severity of the Veteran's PTSD symptomatology.  A September 2010 PTSD screen was negative, and treatment records are otherwise devoid of psychiatric evaluations within one year of the Veteran's August 2011 increased rating claim.  Accordingly, although an effective date of June 16, 2011, is warranted for the 70 percent rating for PTSD, the preponderance of the evidence is against a finding that an increase in the severity of the Veteran's symptomatology was factually ascertainable prior to that date.

Regarding the Veteran's left heel disability, an effective date earlier than August 4, 2011, is not warranted, as the medical evidence of record during the one-year period preceding that date does not document complaints of or treatment for symptoms associated with the Veteran's left heel disability that enable an assessment of the degree of severity of that disability.  Indeed, it does not document complaints of or treatment for that condition at all, and the RO relied upon the findings during an October 2011 VA examination to establish entitlement to a 10 percent disability rating.  In the absence of evidence consistent with 38 U.S.C.A. § 5110(b)(2) showing an increase in disability, the Veteran is not entitled to an effective date prior to August 4, 2011.  To the extent that the effective date currently assigned for the 10 percent disability rating predates, rather than follows, the date on which entitlement arose, there is no prejudice to the Veteran.

In issuing the foregoing findings regarding the appropriate effective dates for assignment of a 70 percent rating for PTSD and a 10 percent rating for a left heel disability, the Board acknowledges the Veteran's primary assertion that, but for his untimely receipt of notice of scheduled VA examinations and his resultant failure to appear, those ratings would have been established when service connection for PTSD and a left heel disability was granted in 2008.  It also acknowledges the general administrative confusion the Veteran asserts occurred while his initial service connection claim was pending.  Notably, although a PTSD examination was not conducted at that time, the Veteran's left heel was in fact examined during a September 2008 VA General Medical Examination, prior to the RO's issuance of the 2008 rating decision.  In any event, regardless of any confusion that may have occurred in connection with attempts to assist the Veteran by scheduling VA examinations in 2008, the Board notes that the Veteran has not asserted that he did not receive notice of the November 2008 rating decision that assigned the initial noncompensable ratings.  If a claimant fails to appeal a VA decision assigning an effective date, that decision becomes final and may not be challenged directly.  See Cook v. Principi, 318 F.3d 1334, 1336 (Fed. Cir. 2002) (en banc).  The Board points out that a claimant may, on the other hand, challenge such a final decision collaterally by seeking revision or reversal of a VA decision on the basis of clear and unmistakable error (CUE), thereby potentially obtaining an earlier effective date.  See 38 U.S.C.A. §§5109A, 7111; DiCarlo v. Nicholson, 20 Vet. App. 52, 54-58 (2006); 38 C.F.R. §§ 3.105(a), 20.1400-1411.  However, as the Veteran has not, to date, alleged CUE in the November 2008 rating decision, that issue is not before the Board.  The Board further notes, as an aside, that VA's breach of its duty to assist cannot constitute CUE.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

In short, in light of the finality of the November 2008 rating decision and the evidence of record, and resolving reasonable doubt in the Veteran's favor, an effective date of June 14, 2011, but no earlier, is warranted for the award of a 70 percent disability rating for PTSD.  There is no basis for an effective date earlier than August 4, 2011, for the award of a 10 percent disability rating for left heel Achilles tendonitis.


ORDER

An effective date of June 14, 2011, but no earlier, for the assignment of a 70 percent rating for PTSD is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

An effective date prior to August 4, 2011, for the assignment of a 10 percent rating for left heel Achilles tendonitis is denied.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


